840 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cary WILLIAMS, Jr., Petitioner-Appellant,v.P.W. KEOHANE, Warden;  and United States Parole Commission,Respondents-Appellees.
No. 87-5963.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record the the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we conclude that petitioner's complete failure to file objections to the United States magistrate's report constitutes an effective waiver of his right to seek appeal with this court.    See Thomas v. Arn, 474 U.S. 140, 155 (1985);  United States v. Walters, 638 F.2d 947, 950 (6th Cir.1981).


3
Accordingly, we hereby affirm the judgment of the district court entered on August 24, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.